Citation Nr: 0724750	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, C.R., and S.S.C.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from May 1946 to March 1949.  
He served with the Philippine Scouts.  The appellant is the 
widow of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Los Angeles, California, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The appellant submitted additional evidence at the June 2007 
hearing.  Although this evidence has not been reviewed by the 
RO, she has submitted a waiver of RO consideration.  
Therefore, the Board may proceed with consideration of her 
appeal without prejudice to her claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in March 2002.  The death certificate 
states that the immediate cause of death was cardiopulmonary 
arrest, due to an acute myocardial infarction, due to 
arrhythmia, due to generalized atherosclerosis, with other 
significant conditions contributing to but not related to the 
cause of death including colon carcinoma with generalized 
metastasis, atrial fibrillation, and congestive heart 
failure. 

2.  The veteran was not service connected for any disability 
at the time of his death.

3.  There is no evidence of cardiovascular disease or colon 
cancer during service or until many years after discharge 
from service, and there is no competent medical opinion that 
relates the cause of the veteran's death to service.

CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that the elements for 
service connection for the cause of death are very similar to 
the elements for service connection.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In this case, the appellant was provided with a 
preadjudication VCAA letter in July 2002.  This letter told 
the appellant what evidence was needed to substantiate the 
claim for service connection for the cause of death.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  The letter asked the appellant to notify VA if she 
knew of any evidence or information that she thought would 
support her claim.  This met the requirement to notify the 
appellant to send any relevant evidence in her possession.  

Finally, the Board notes that the appellant was not provided 
with information pertaining to the potential effective date 
or the assignment of a disability evaluation until after the 
initial rating decision.  However, given that the decision in 
this case is unfavorable, no effective date will be assigned, 
so there is no possibility that any prejudice to the 
appellant will result from the failure to provide him with 
this information.  Furthermore, disability evaluations are 
not assigned when service connection is established for the 
cause of a veteran's death. 

The Board also finds that the duty to assist the appellant 
has been met.  The veteran's service medical records have 
been obtained, as have all records identified by the 
appellant.  The appellant has also offered testimony before 
the undersigned Veterans Law Judge.  There is no indication 
that there are any relevant outstanding records in this case. 

Cause of Death

The appellant contends that the disabilities which caused the 
death of the veteran originated during active service.  At 
the June 2007 hearing, she testified that the veteran's heart 
problem and colon cancer both started during service, and 
that he also developed tuberculosis while on active duty.  
See Transcript. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease such as arteriosclerosis or malignant 
tumor becomes manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of this disability during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran died in March 2002.  The death certificate states 
that the immediate cause of death was cardiopulmonary arrest, 
due to an acute myocardial infarction, due to arrhythmia, due 
to generalized atherosclerosis, with other significant 
conditions contributing to but not related to the cause of 
death including colon carcinoma with generalized metastasis, 
atrial fibrillation, and congestive heart failure.  The 
record shows that service connection was not established for 
any disability prior to his death. 

A review of the veteran's service medical records is 
completely negative for evidence of atherosclerosis, heart 
disease, and colon cancer.  The March 1949 discharge 
examination found that there were no significant 
abnormalities of the heart or lungs.  A chest X-ray taken at 
this time was normal.  The abdomen did not have any 
significant abnormalities.  

The earliest post service medical records are private records 
dated September 1993.  The veteran had been seen for 
complaints of chest discomfort and shortness of breath.  The 
diagnoses included chest discomfort, possible arrhythmia, and 
possible ischemic heart disease.  

July 2000 private medical records show that the veteran was 
receiving treatment for bronchial asthma, atrial 
fibrillation, arthritis, and a seizure disorder. 

April 2001 hospital records show that the veteran was 
admitted for treatment of chronic obstructive pulmonary 
disease.  These records state that the veteran did not have a 
history of tuberculosis.  

Additional April 2001 records indicate that the veteran 
underwent surgery for colon cancer.  

January 2002 records show that the veteran was treated for 
acute respiratory distress, with a history of atrial 
fibrillation, rule out myocardial infarction, and a history 
of colon cancer, post surgery. 

A March 2002 letter from the San Carlos City Hospital, 
Philippines, certified that the veteran had been treated for 
various complaints between 1974 and 1995.  His problems 
included a cough, dyspnea, bronchial asthma, and chronic 
pulmonary emphysema.  The actual treatment records were not 
available, having been destroyed by a fire. 

After careful consideration of the appellant's contentions 
and the evidence, the Board must find that entitlement to 
service connection for the cause of the veteran's death is 
not demonstrated.  There is absolutely no medical evidence to 
show that the disabilities which caused the death of the 
veteran were treated during or otherwise incurred due to 
active service.  The earliest post service medical evidence 
is the March 2002 letter from San Carlos City Hospital, which 
discusses treatment beginning 25 years after the veteran's 
release from service.  However, this letter does not note 
treatment for the cardiovascular disabilities which caused 
the veteran's death.  In fact, other evidence shows that the 
cardiovascular problems which eventually caused the death of 
the veteran were first demonstrated in September 1993, which 
would be 44 years after the veteran's discharge from service.  

The medical evidence demonstrates that the veteran continued 
to receive treatment for colon cancer and various 
cardiovascular problems during the 1990s until his death in 
2002.  However, none of these records even mention his active 
service, and they do not contain an opinion indicating that 
any of the disabilities which caused the death of the veteran 
were incurred in or as the result of active service.  
Therefore, as there is no evidence of the disabilities which 
caused the veteran's death during service or until decades 
after discharge from service, and no medical opinion that 
establishes a nexus between these disabilities and service, 
service connection for the cause of the veteran's death is 
not warranted.  

The Board notes the appellant's testimony and belief that the 
disabilities which caused the veteran's death began during 
service.  She has testified that she knew the veteran when he 
was in service, and that he was treated for colon cancer and 
heart problems during service.  However, her testimony is not 
supported by either the service medical records or the post 
service private medical records.  Furthermore, while the 
appellant may sincerely believe the disabilities which led to 
the death of the veteran began during service, she is not a 
medical professional, and is not qualified to express a 
medical opinion as to such a relationship.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against her claim, and entitlement to service connection 
for the cause of the veteran's death is not established. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


